 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

PAUL HEMESATH

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attomeys for Plaintiff
United States of America

JUL 0 2 2049
CLERK, y
en GhERk. U.S. oistaicy
a STERN DISTRICT OF CALERA
DEPUTY CLERK

a

‘em

  

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

Evidence items: N-47 to N-65, N-69, N-71, to
N-73, N-80 to N-95, N-106 to N-110,

2920 Trentwood Way, Sacramento, CA

Samsung Galaxy S5, ESN
246691517509840197

Evidence item: N-109

2011 Toyota Sedan 7JGV285

Evidence items: N-62 and N63

Apple ID rommelcipriano87@gmail.com
Cellular telephone: (916) 895-6081
Cellular telephone: (669) 232-7158

| Cellular telephone: (669) 232-7158

Cellular telephone: (209) 430-4275

 

CASE NOS.

2:17-SW-0227 DB,

2:17-SW-0176 AC,
2:16-SW-0616 CKD,

2:17-SW-0745 DB,
2:17-SW-754 DB,

2:17-SW-872 CKD,
2:17-SW-0871 AC,
2:18-SW-041 KIN,
2:17-SW-0147 DB,
2:17-SW-0148 DB,
2:17-SW-0149 DB

{PROPOSEDT ORDER TO ALLOW
DISCLOSURE OF SEARCH WARRANTS

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters may be disclosed to the

following defendants only:

[PROPOSED] ORDER TO ALLOW DISCLOSURE OF
SEARCH WARRANTS

 

 
 

sD

oO

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Defendant

Case Number

 

Jamie Richardson
Snowden-Hall
Jaymar Ross
Rommel Cipriano

2:17-cr-00044-KJM

 

 

Lakeisha Rudulph

 

2:18-cr-00014-KJM

 

Dated: wy 4, Zo lf

[PROPOSED] ORDER TO ALLOW DISCLOSURE OF

SEARCH WARRANTS

 

The Honorab endall J. Newman
UNITED SYATES MAGISTRATE JUDGE

 

 

 
